MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                      Jun 20 2016, 9:47 am

regarded as precedent or cited before any                                      CLERK
                                                                           Indiana Supreme Court
court except for the purpose of establishing                                  Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Gregory F. Zoeller
Lawrenceburg, Indiana                                    Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Foddrill,                                        June 20, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         16A05-1511-CR-2083
        v.                                               Appeal from the Decatur Superior
                                                         Court
State of Indiana,                                        The Honorable Matthew D.
Appellee-Plaintiff.                                      Bailey, Judge
                                                         Trial Court Cause No.
                                                         16D01-1407-FA-489



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 16A05-1511-CR-2083 | June 20, 2016               Page 1 of 4
[1]   In 2014, Appellant-Defendant Willaim Foddrill impregnated his twelve-year-

      old step-daughter and subsequently pled guilty to Class A felony child

      molesting. On appeal, Foddrill argues that his twenty-five-year executed

      sentence is inappropriate in light of the nature of the offense and his character.

      Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   Between January and May of 2014, then-twenty-five-year-old Foddrill had

      sexual intercourse with and impregnated his twelve-year-old step-daughter,

      M.L. M.L. gave birth to Foddrill’s child before her thirteenth birthday. On

      August 2015, Foddrill pled guilty to one count of Class A felony child

      molesting. Foddrill’s plea agreement provided that he would be sentenced to

      “25 years at the Indiana Department of Corrections (“DOC”), with the

      executed portion and suspended portion OPEN to the Court.” Appellant’s

      App. p. 73. The trial court ordered that Foddrill’s entire twenty-five-year

      sentence be executed in the DOC.



                                 Discussion and Decision
[3]   On appeal, Foddrill argues that his sentence is inappropriate in light of the

      nature of the offense and his character. “Ind. Appellate Rule 7(B) empowers us

      to independently review and revise sentences authorized by statute if, after due

      consideration, we find the trial court’s decision inappropriate in light of the

      nature of the offense and the character of the offender.” Anderson v. State, 989

      Court of Appeals of Indiana | Memorandum Decision 16A05-1511-CR-2083 | June 20, 2016   Page 2 of 4
N.E.2d 823, 827 (Ind. Ct. App. 2013), trans. denied. “An appellant bears the

      burden of showing both prongs of the inquiry favor revision of [his]

      sentence.” Id. (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006)). “We must give ’deference to a trial court’s sentencing decision, both

      because Rule 7(B) requires us to give due consideration to that decision and

      because we understand and recognize the unique perspective a trial court brings

      to its sentencing decisions.’” Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App.

      2013) (quoting Trainor v. State, 950 N.E.2d 352, 355-56 (Ind. Ct. App.

      2011), trans. denied.).


[4]   Foddrill does not argue that his sentence is inappropriate in light of the nature

      of his offense and admits that his offense is “awful” and justifies an enhanced

      sentence. Appellant’s Br. p. 5. However, “awful” does not begin to describe

      the appalling nature of Foddrill’s actions and the extent of damage he has

      caused M.L. and her family. M.L. missed months of school while pregnant

      and, after giving birth, was prevented from returning to school for some time

      due to excessive bullying. M.L. was harassed by her classmates at school and

      on social media due to her pregnancy and has suffered from depression as a

      result. Furthermore, M.L. has been burdened by her involuntarily entry into

      motherhood at an incredibly young age, effectively stripping her of her

      childhood.


[5]   Foddrill argues that, despite his offense, his character acts to “rebalance the

      scale” and justifies revision of his sentence. Appellant’s Br. p. 7. However,

      Foddrill bears the burden of showing both his offense and character justify a

      Court of Appeals of Indiana | Memorandum Decision 16A05-1511-CR-2083 | June 20, 2016   Page 3 of 4
      revised sentence and he has failed to do so by admitting that his sentence is not

      inappropriate in light of the egregious nature of his offense. Nevertheless,

      Foddrill’s character also merits an enhanced sentence. Despite Foddrill’s claim

      that he is remorseful and took responsibility for his crime, Foddrill initially did

      not acknowledge that M.L.’s child was his and only pled guilty after it was

      proven that he was the father of the child. The trial court found that this

      “reflect[ed] negatively on his acceptance of responsibility for what he did.” Tr.

      p. 146.


[6]   Even assuming Foddrill is of good character––a proposition which is contrary

      to his taking advantage of a child over whom he held a position of trust and

      care––Foddrill’s sentence is not inappropriate and, in fact, is quite favorable

      considering his offense. The sentencing range for a Class A felony is twenty to

      fifty years with an advisory sentence of thirty years. Ind. Code § 35-50-2-4.

      Foddrill’s sentence was five years less than the advisory and only half of the

      fifty years he could have faced absent the plea agreement. Accordingly, we find

      that Foddrill’s sentence was not inappropriate in light of his character and

      offense.


[7]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 16A05-1511-CR-2083 | June 20, 2016   Page 4 of 4